Citation Nr: 0336388	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-00 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of L5-S1. 

2.  Entitlement to an initial disability rating in excess of 
0 percent for excision scars of multiple neurofibromas of the 
chest, back, and right temple. 

3.  Entitlement to service connection for a disability 
manifested by photophobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 2000.

The instant appeal arose from a March 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Cleveland, Ohio, which granted a claim for service 
connection for degenerative disc disease of L5-S1 and 
assigned a 20 percent disability evaluation; granted a claim 
for service connection for excision scars of multiple 
neurofibromas of the chest, back, and right temple and 
assigned a 0 percent disability evaluation; and denied a 
claim for service connection for photophobia.  Because the 
appeal as regards the low back and skin disorders is from the 
original grant of service connection, the Board will consider 
whether separate, or "staged," ratings may be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the veteran has not been furnished a 
VCAA notice letter in connection with the matters here on 
appeal.  Accordingly, and because the Board's regulatory 
authority to issue such letters has been invalidated, see 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), a remand is required for corrective 
action.

The Board also notes that additional medical evidence 
pertinent to the appellant's claim for higher initial ratings 
was associated with the claims folder following his November 
2002 Statement of the Case, namely, reports of November 2002 
magnetic resonance imaging (MRI) of the lumbar spine and 
electromagnetic (EMG) testing of the paraspinal muscles, and 
handwritten annotations by a VA physician recorded on the 
last page of a copy of the September 2002 VA skin examination 
report.  However, the appellant has not subsequently been 
provided with a Supplemental Statement of the Case.  
38 C.F.R. § 19.37 (2000).

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should issue the veteran and 
his representative a VCAA notice letter in 
connection with the claims on appeal.  
They should be notified of any information 
and medical or lay evidence that is 
necessary to substantiate the claim, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, if any, VA 
will attempt to obtain on his behalf.  The 
veteran and his representative should be 
informed that they have one year within 
which to supply the required information 
and evidence.

2.  After the above development has been 
completed, the RO should take adjudicatory 
action on the claims here at issue to 
include consideration of Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought remains denied, a 
supplemental SOC (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




